Citation Nr: 1221717	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-32 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability, to include lumbar disc herniation.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1970.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal was remanded for additional development in August 2010.  In February 2012 the Board obtained an expert opinion pursuant to VHA Directive 2010-044 (September 29, 2010), and 38 C.F.R. § 20.901 (2011).  The appeal has been returned to the Board for appellate consideration.
  

FINDING OF FACT

The Veteran's low back disability is related to service.


CONCLUSION OF LAW

A low back disability was incurred during service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the Board's grant of the Veteran's claim of entitlement to service connection for a low back disability, further discussion of VA's duties to notify and assist with respect to this issue is not required.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records reflect that the Veteran was involved in a motor vehicle accident in June 1968, during active service.  She was thrown from the vehicle through the windshield.  She was hospitalized and received treatment for injuries including a fractured right clavicle and abrasions of the back.  In July 1968, the Veteran fell on a waxed floor after which she was observed to be in severe pain.  Examination revealed bilateral tenderness over the sacrum and positive straight leg raise at 90 degrees.  A bed board, heat, hot bath, medications, and exercise were prescribed.  An X-ray was within normal limits.  The impression was bruised lower back muscles.  In November 1968 she was found by a medical board to be unfit for duty and was placed on six months of limited duty.  The Veteran again complained of back pain in April 1969, and medication was prescribed.  

On VA examination in August 1976, August 1983, and September 1990 the Veteran reported neck and upper back pain.  

A June 2004 private MRI report notes low back pain with radiculopathy and indicates findings of a small central disc extrusion at the L4 level.  

In October 2010 a VA examiner diagnosed degenerative disc disease of the lumbosacral spine.

In March 2012 a VA staff surgeon opined that the Veteran's low back disability was related to active service.  He noted that the Veteran had two documented significant traumatic events in service, and in both instances there was documentation of complaints of back pain.  He indicated that while X-rays at the time were negative, it was currently known that X-rays might be very insensitive in picking up soft tissue injuries such as those to ligaments and discs.  

Upon consideration of the record, the Board finds that service connection for a low back disability is warranted.  The Board acknowledges that the October 2010 VA examiner concluded that the current condition was not related to the in-service motor vehicle accident, reasoning in part that the service treatment records showed no injury to the low back.  However, the record does reflect documented injuries and complaints referable to the Veteran's low back in service, and a VA expert concluded in March 2012 that the Veteran's current low back disability is related to those incidents.  The Veteran's competent statements indicate that she has experienced symptoms related to her low back since service.  As such, the Board finds that service connection is warranted for the Veteran's low back disability.


ORDER

Entitlement to service connection for a low back disability is granted.




____________________________________________
DAVID L. WIGHT
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


